 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 CAMERON L. DESMOND
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:20-CR-00173-TLN
12                               Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           FINDINGS AND ORDER
14   JEREMY DOSIER,                                     DATE: June 3, 2021
                                                        TIME: 9:30 a.m.
15                               Defendant.             COURT: Hon. Troy L. Nunley
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status on June 3, 2021.

21          2.     By this stipulation, defendant now moves to continue the status conference until August

22 19, 2021, at 9:30 a.m., and to exclude time between June 3, 2021, and August 19, 2021, under Local

23 Code T4.

24          3.     The parties agree and stipulate, and request that the Court find the following:

25                 a)      The government has represented that the discovery associated with this case

26          includes over 150 pages of reports and photographs. All of this discovery has been either

27          produced directly to counsel and/or made available for inspection and copying.

28 / / /

      STIPULATION REGARDING EXCLUDABLE TIME             1
      PERIODS UNDER SPEEDY TRIAL ACT
 1                 b)       Counsel for defendant needs additional time conduct independent factual

 2          investigation, review the evidence with her client, meet with her client to discuss the evidence,

 3          case strategy, resolution options, and sentencing ranges, and otherwise prepare for trial.

 4                 c)       Counsel for defendant believes that failure to grant the above-requested

 5          continuance would deny her the reasonable time necessary for effective preparation, taking into

 6          account the exercise of due diligence.

 7                 d)       The government does not object to the continuance.

 8                 e)       Based on the above-stated findings, the ends of justice served by continuing the

 9          case as requested outweigh the interest of the public and the defendant in a trial within the

10          original date prescribed by the Speedy Trial Act.

11                 f)       For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

12          et seq., within which trial must commence, the time period of June 3, 2021 to August 19, 2021,

13          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

14          because it results from a continuance granted by the Court at defendant’s request on the basis of

15          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

16          of the public and the defendant in a speedy trial.

17          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

18 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

19 must commence.

20          IT IS SO STIPULATED.

21    Dated: June 1, 2021                                     PHILLIP A. TALBERT
                                                              Acting United States Attorney
22

23                                                            /s/ CAMERON L. DESMOND
                                                              CAMERON L. DESMOND
24                                                            Assistant United States Attorney
25
      Dated: June 1, 2021                                     /s/ LINDA ALLISON
26                                                            LINDA ALLISON
27                                                            Counsel for Defendant
                                                              JEREMY DOSIER
28

      STIPULATION REGARDING EXCLUDABLE TIME               2
      PERIODS UNDER SPEEDY TRIAL ACT
 1                                      FINDINGS AND ORDER

 2        IT IS SO FOUND AND ORDERED this 2nd day of June, 2021.

 3

 4

 5

 6                                                       Troy L. Nunley
                                                         United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME      3
     PERIODS UNDER SPEEDY TRIAL ACT
